Landon, J.
Exception is taken by the purchaser at the receiver’s sale to-the title of the premises. One of the deeds in the chain of title is from Burton W. Crocker to George W. McLean “as trustee for the association of the Open Board of Brokers of the City of Hew York.” This association was unincorporated, and consisted of about 400 persons. This deed was dated March 25, 1880. On the same date, McLean, as such trustee, conveyed the premises by deed to “The Open Board of Stock-Brokers’ Building Company of the City of Hew York.” This was a duly-incorporated company. The same person is the duly-appointed receiver of both the incorporated and unincorporated associations, and was authorized by the order of the court to sell the premises. Ho other evidence of the nature of the trust vested in George W. McLean is-given. We therefore only know George W. McLean as a trustee both in hi® capacity as grantee and grantor in these deeds.
The deed to McLean is not to him in his individual capacity-, for the simple-reason that the language used excludes that-meaning. It is to him “as trustee. ” His grantor is estopped by the deed to claim otherwise; and, as against, him, the entire title is gone, and was vested in McLean as trustee. It is objected that the trust is not defined. True, but we are not, therefore, in the absence of evidence, to suppose it impossible that McLean was the trustee. The statute permits certain express trusts. If we can as easily presume a vaiid*114as an invalid trust, we are not at liberty to presume an invalid one. We therefore presume that, by the deed to McLean as trustee, he held the title to the premises upon an express trust, valid as such in its creation, and therefore the whole estate, in law and equity, in the premises was vested in him. 1 Eev. St. marg. p. 729, § 60. The trust was expressed in the deed to McLean, though not defined. He could convey the lands, therefore, except in contravention of the trust. Id. §§ 64,65. No suggestion is made that the conveyance by McLean was anywise in contravention of the trust, and therefore no ground exists to declare the deed from him to the corporation void. The ob- ' jebtion to the title is therefore not sustained.
The receiver’s title may also be upheld upon the ground that he is receiver both of the association and of the corporation. Whatever rights the members of the association had, they had in their associated capacity. It does not in anywise apppear that the association was an illegal body. We infer that it was not, for the reason that it had sufficient legal status to become the party to the action in which the receiver was appointed. If the deed to McLean as trustee imports a trust “for the use of, or in trust for,” the unincorporated association, then the title rested in the association by force of the forty-ninth section of the statute already cited. That title either remains in the association or was conveyed by McLean’s deed to the corporation. In either event, the receiver would be vested with it. Hence his deed will be good.
The order should be affirmed, with $10 costs and printing disbursements.
Learned, P. J., and Ingalls, J., concur.